 SATILLA RURAL ELECTRIC MEMBERSHIP CORP.573This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572, if they have any questions concerning this notice or com-pliance with its provisions.SatillaRural ElectricMembership CorporationandInterna-tionalBrotherhood of ElectricalWorkers,AFL-CIO.CaseNo. 10-CA-5569.March 10, 1965DECISION AND ORDEROn December 10, 1964, Trial Examiner Laurence A. Knapp issuedhisDecision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety.The General Counsel thereupon filed exceptionsto the Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, the briefs, and theentire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order the Order recommended by the Trial Examiner, andorders that the complaint herein be, and it hereby is, dismissedin its entirety.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEFollowing prehearing procedures in compliance with theAct,' this casecame on forhearing beforeTrialExaminer LaurenceA. Knapp on July 7, 1964, at Waycross,Georgia.During the hearing, Respondentmoved todismiss the complaint for failure'Following a charge filed on December 16, 1963, by the labor organization namedin the caption,herein called the Union, the complaint issued on March 20, 1964, Re-spondent answered on March 27,1964, and filed an amended answer on June 24, 1964.151 NLRB No. 64. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDof proof, a motion disposed of in accord with my ultimate findings, conclusions, andrecommendations as stated below.Briefs filed by counsel for Respondent and forthe General Counsel have been considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTS; THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I find that Respondent, a Georgiacorporation engaged in the distribution of electrical energy to users in various countiesin the State of Georgia, received gross revenue in excess of $250,000, and purchasedand received supplies and materials valued in excess of $5,000 from outside the Stateof Georgia, in the calendar year preceding issuance of the complaint. Respondentis engaged in commerce within the meaning of Section 2(6) and (7) of the Act, andassertion of the Board's jurisdiction over Respondent will effectuate the policies ofthe Act.2II.THE UNFAIR LABOR PRACTICESFor about 2 years, or more, there existed on Respondent's staff a construction crewcomposed of Norman Murphy, foreman, Johnny White, first-class lineman, HarryT. Hezelden, apprenticelineman,James E. Miles, winch-truck or equipment operator,and Hymric Carter, groundman.This crew performed construction jobs on Respondent's electrical power distribu-tion system, upon work orders issued by Construction Supervisor Solomon. In theabsence of Foreman Murphy, lineman White was in charge of the crew's performanceof jobs as defined in the corresponding work orders.Carter, as groundman, was ahelper to the other and more skilled members of the crew, engaged in work essentiallyof a common labor type.He cannot read or write.White and Hazelden were members (and White was financial secretary as well)of the Union, which for a number of years had sought to organize and representRespondent's employees.3Over the years White had solicited employees he workedwith to join the Union, and over a considerable number of months both he andHazelden, frequently together, had solicited Carterto signup.Carter never statedwhether he would or would not join. Rather his customary response to these repeatedsolicitations was to the effect that he would think or was thinking about it, had notmade up his mind, or would let them know later. Two of these solicitations tookplace on November 8 and 11, 1963. The November 8 solicitation occurred whilethe three employees were riding in a truck together to a job at the Hurst farm, andthe November 11 one while the crew was stopped en route to a job at the Lightseyfarm. In each instance, no one but the three employees was present or overheardwhat transpired.On November 22, Respondent discharged White and gave Hazelden a 20-day sus-pension.The broad contention of counsel for the General Counsel, as particularizedat the hearing, is that Respondent discharged White and suspended Hazelden merelybecause they solicited Carter to join the Union.Respondent's contention is that ittook this action because, as an incident of such a solicitation, White and Hazeldenthreatened Carter with loss of his job if he did not join the Union. In its originalanswer,dated March 27, 1964, Respondent alleged that this solicitation and threattook place while the three were riding in a truck together on the morning of Novem-ber 11.In an amendment to its answer later filed, Respondent alleged November 8,2 For priorinstancesof jurisdictional assertion over Respondent by the Board, see129 NLRB 1084; and 137 NLRB 387, enfd. 322 F. 2d 251 (C.A. 5).3 The Union began Itsorganizing efforts amongRespondent's employees in the latesummer of1959Respondent interfered with this organizational effort by solicitingemployees to withdraw union application cards they had signed. See 129 NLRB 1084.In February 1961, following a secret election won by the Union it was certified as thebargaining representative of Respondent's employees, but Respondent failed and refusedto bargain in good faith with the Union, and on July 26, 1963, the Board's mid-1962order requiring Respondentso to bargainwas enforced by the court of appeals. See137 NLRB 387; 322 F. 2d (C.A. 5). At the time of the events of this case-Novem-ber 1963-and thereafter,Respondentand the Unionwere meetingin collective-bargainingsessionsnot otherwise described in the record. SATILLA RURAL ELECTRICMEMBERSHIP CORP.575rather than November 11, as the date the three employees were riding together andof the alleged threatening solicitation. In his brief, counsel for the General Counselcontends on the evidence that the threat alleged never in fact was made, so that underBoard doctrine approved inN.L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21, Respond-ent's action violated the Act-Section 8 (a) (1)-even if Respondent believed in goodfaith that the asserted misconduct accompanied the solicitation.Counsel for theGeneral Counsel appears further to contend that whether or not the alleged threatwas made, Respondent did not discipline the two employees for this reason but,instead, because of their solicitation activities.The Evidence and Findings ThereonCarter testified that while he, White, and Hazelden were riding in a truck to a jobat the Hurst farm on the morning of November 8,4 White and Hazelden talked atlength to him about joining the Union, and that in the process each of them told himthat if he did not sign with the Union the "Coop" (meaning Respondent) was goingto "run him off," i.e., as he understood this expression he would lose his job withRespondent if he did not join.Carter further testified that in the next few days hereported the incident to members of Respondent's supervisory force, including FormanMurphy, Construction Supervisor Solomon, Operation Supervisor Vickers, and finallyGeneral Manager Lanier, each of whom testified on Respondent's behalf.Murphytestified that Carter gave him the same version of the incident as Caster testified to;that he told Carter he could see Solomon (Murphy's immediate supervisor) if hewished; and that at Carter's request he arranged for Carter to talk with Solomon.Solomon testified that Murphy relayed to him the threat Carter had reported toMurphy, that he agreed to see Carter, and that when the two met Carter was con-cerned about his job and wanted to know if he was apt to lose it. Solomon furthertestified that he told Carter that so long as he performed his work satisfactorily hewould not be run off his job, union or no union, but if Carter was not completelysatisfied with this advice Solomon would arrange for Carter to see General ManagerLanier, a meeting which Solomon (apparently at Carter's request) then arranged andwhich took place on November 15. Lanier, in turn, testified that Carter told himthat "the boys," meaning White and Hazelden, had been riding him pretty hard forsome time and on a recent date had told him he would lose his job unless he signedwith the Union .5Operations Supervisor Vickers testified that midway in the periodof the above meetings, Carter approached him at Respondent's headquarters andreported that White and Hazelden had tried to sign him up for the Union and hadtold him if he did not do so the Company would run him off. Somewhat varyingbut still substantially similar testimony was given by Carter's brother, T. L. Carter,an independent businessman in Alma, Georgia.6Lanier testified that after hearing Carter out, and after consulting Murphy,Solomon, and Vickers, he reached the conclusion that Carter had told the truthas to what has happened and decided to discharge White and suspend Hazelden.Hedetermined, he testified, to give Hazelden the lesser penalty (or conversely, the moresevere one to White) because of White's senior position and his belief that Hazeldenwas acting under White's "encouragement."Lanier then convened a meeting heldat his office on Friday, November 22, attended by Lanier, Vickers, and two otherof Respondent's supervisors, and Thomas, president of the local union, Beecher, itssecretary, and Hazelden. (Lanier did not call White to this meeting because Whitewas on the sick list).At the November 22 meeting, Lanier stated the meeting hadbeen called becauseat noon on November 11,White and Hazelden had threatenedCarter with loss of his job if he did not join the Union. Lanier then asked Hazelden4The crew was assigned to two jobs on November 8, at the Hurst and Harrell farms.This day is described in the record by reference to either of these farm names.s Lanier indicated that this was his paraphrase of the expression"the Company wouldrun [Carter]off" as usedby Carter.9 T. L. Carter testified that about mid-November he noticed that his brother appearedto be under some strain, that he inquired what was wrong, and was told by brotherHymric that White and Hazelden (who he said were after him all the time to join)told him that if he did not join the Union they would "run him off" when the Company"went Union."T.L.Carter further testified that he advsied his brother to take thematter up with his boss. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDif he had anything to say.Hazelden stated that he could not remember the November11 date (meaning, I gather, where the crew had worked and what had happenedon that day), but that he had never made any threat to any employee.With littleor nothing more said, Lanier announced the suspension of Hazelden and the dis-charge of White.White's discharge was communicated to him that day by Thomas, the local'spresident, and confirmed by a letter White received from Respondent on November 23.On the following Monday, November 25, Solomon delivered part of White's paytoWhite at his home, gave White a form of release, which White signed, entitlingWhite to withdraw certain retirement funds, and told White to call at the office thenext day when the remaining payments due would be ready.When White thusappeared, he met with Lanier, an assistant to Lanier, and Solomon.Lanier repeatedthe charge as he had stated it at the November 22 meeting, and asked White if hewished to make a statement.White stated that the charge was false and he wasdenying it.Lanier responded that this was what he expected White to say and addedthat Carter had been an employee for 17 years and expressed in rhetorical form hispreference for Carter's word over that of White.White took his checks and left.At the request of Robinson, the Union's international representative (then engagedin bargaining negotiations with Respondent), a "reconsideration" meeting was heldon November 27 in Lanier's office.? Robinson asked Lanier why White and Hazeldenhad been disciplined, whereupon Lanier, reading from a pad, stated that at the noonhour on November 11, White and Hazelden had threatened Carter with loss of hisjob if he did not join the Union. Lanier then gave White an opportunity to makea statement, who again denied the charges. In the course of the meeting, somethingwas said by White, Hazelden, or Miles to the effect that on November 11 the crew wasworking on a job at the Hurst "place."At the end of this meeting, obviously quitebrief,Robinson asked Lanier to reconsider his decision and Lanier stated that werehe to change it, which he did not, he would so advise the union group within thenext few days.What took place at the above-described meetings of November 22, 26, and 27 isundisputed.But White and Hazelden, while admitting their solicitation of Carterin the truck on November 8, denied that they made at that or any other time anythreat of the character attributed to them by Carter.On the contrary, Hazeldentestified that on this occasion he told Carter that if he did not want to join he did nothave to, and as to the occasion of the November 11 solicitation White testified (withconfirming testimony by Hazelden) that he told Carter if "you want to join it willbe of your own free will .... There can't nobody force you" to join the Union.There is thus before me a pure issue of credibility,i.e.,whether to believe Carter onthe one hand, or White and Hazelden on the other.Counsel for the General Counsel contends that the alleged threats were neverin fact made.This contention necessarily represents a frontal assault upon thecredibility of Carter but it could be advanced without attacking the credibility ofLanier if counsel were to credit Lanier with a good faith but misguided belief thatCarter's charges were true.But counsel advances the further contention that inimposing its disciplinary action against White and Hazelden, Respondent was specifi-callymotivated to do so because of their solicitation activities on behalf of theUnion. In short, counsel contends not only that Carter's charges were false but,in addition, that Respondent merely seized upon them as a happenstance convenientfor an antiunion move.8On the question of Carter's credibility, his testimony that White and Hazeldendid make the threats concerning his job was in no way shaken at the hearing, andhis appearance and manner of testifying at the hearing gave rise to no misgivingson my part concerning his credibility. Similarly, counsel for the General Counseladduced no evidence which affords any reason to doubt the testimony of Murphy,Solomon, Vickers, and Carter's brother that Carter did, in the immediately follow-ing days, report the alleged threats, with manifestations of his serious concern,successively and separately to them. Such contemporaneous conduct normally weighs7 Present for Respondent were Lanier, Solomon, Murphy, Vickers and a staff assist-ant to Lanier.For the Union were Robinson, Thomas, the local union president, White,Hazelden, and winch-operator Miles.8It is not clear from counsel's brief whether it is his view that Respondent knewthat Carter's charges were false, or was merely indifferent to their truth or falsity, whenit took its disciplinary action. SATILLA RURAL ELECTRIC MEMBERSHIP CORP.577on the side of the actor's credibility, and there is nothing in this record having anyrational tendency to suggest that Carter had conceived of a plot against White andHazelden and was acting it out in taking the steps he did.9 Indeed, in the absenceof any such indication, what Carter did seems quite in line with normal humanprobabilities, given Carter's long service with Respondent, his unskilled position, andhis awareness of his limited qualifications, in education and talent, for employmentelsewhere were he to lose his position with Respondent. In these circumstances,Carter's actions would seem quite the natural cause for one grown fearful, for somereason, concerning his tenure, and fear, in turn, implies the existence of a threat.The only threat to Carter's job security apparent on this record is the one he testifiedto.Counsel for the General Counsel, however, advances an indirect attack on Carter'scredibility on the basis of asserted discrepancies between his testimony at the hear-ing and earlier statements of his relative to the date or place of the alleged threats.It is difficult to perceive how any post-November statements by Carter inconsistentwith what he first told Lanier as to the date could serve to establish Lanier's knowl-edge, in November, that Carter's then reports were false, as counsel also appears tocontend.However that may be, the record does not sustain counsel's assertion thatCarter made any flat statement in November that November 11 was the date of thethreats.At the hearing, as had been stated, Carter testified that the threats were madewhile the threesome were riding to work on the morning of November 8 (en routeto the Hurst and Harrell farm jobs performed that day.)Counsel for the GeneralCounsel then points to certain of Carter's and Lanier's testimony which, taken alone,indicates that Carter told Lanier on November 15 that the threats were made onNovember 11 (the day the crew was assigned to the Lightsey farm jobs). But thereistestimony by Carter and Lanier of contrary import which, taken with othercircumstances, throws in great doubt whether Carter made any such flat statementtoLanier on November 15.10Considering all the testimony on this subject, itspreponderance indicates, and I find, that the November 11 date was one which Lanierarrived at, not on the basis of a date asserted by Carter, but by reference to the workarea to which Carter thought the crew went on the day in question and a subsequentcheck by Lanier concerning the jobs performed in that area. By this process, Lanierconcluded that the job involved appeared to be the Lightsey one, which Respondent'srecords showed was performed on November 11.11In the circumstances, Lanier could not have believed, to the point of unshakableconviction, that November 11, or the day of the Lightsey job, whichever way heapproached the matter, was the date of the threats when he specified it to the employ-ees and union representatives in the November meetings.12 In any case, according0 Carter testified that he did not wish tojoin the Union and it is also apparent thathe resentedWhite's and Hazelden's oft-repeated solicitations.But Carter could feelas he did in these respects without it following that he would in consequence concocta plot to do White and Hazelden in.10While Carter and Lanier appear to have given contradictory testimony as to what,if anything, Carter said to Lanier in November as to the date of, or the job Carter asso-ciatedwith, the threats, this matter was not pursued with persistence and clarity.Whether or not more intensive questioning would have put matters at least in sharperfocus, on the record I have the apparent discrepancies appear to me to represent nothingmore than the uncertainties of recollection which plainly overshadowed all of the corre-sponding testimony of Carter and Lanier.11 The assertion of counsel for the General Counsel that Carter's pretrial affidavitto a Board investigator-given in mid-January-associates the threats with the Light-sey job of November 11 is not justified.The "that morning" phrase counsel refers todoes not necessarily refer to the Lightsey job mentioned in the immediately precedingsentences, in which, indeed, Carter disclaimed that the threats were made while thecrew were at the Lightsey farm. Considering Carter's entire statement, its fairer in-terpretation is that nowhere in it was Carter attempting to fix the date of the incidentbut rather was able to recall only that it took place en route to the field on a day un-certain to him,121n this connection, it is likely, as Lanier testified, that at this stage he was moreconcerned with determining whether the threats had been made than with establishingwith exactitude their date and locale.783-133-66-vol. 151-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDto him, statements made by either White or Hazelden at the November 27 meeting,to the effect (mistakenly as it later turned out) that the crew was at the Hurst, andnot the Lightsey, farm on November 11, and that they had solicited Carter on bothoccasions, lurked in his mind thereafter.Because of the possibility of an error asto the exact date, Lanier testified (the first scheduled hearing date was then in theoffing), sometime about early or mid-April, he had Carter accompany him on a tripto all jobs performed in the approximate period involved.13During this tour ofvarious jobs, Carter definitely associated the threats with the Hurst job and (on thistrip or one Carter made alone a day or so before) definitely rejected the Lightseyjob (meaning that day) as when they were made. In due course thereafter (withsome delay on account of the illness of Lanier, who verified Respondent's ensuingamended answer), Respondent amended its answer so as merely to change the datefrom November 11 to November 8.I find nothing deeply suspicious or irregular in this course of events and rejectthe contention of counsel for the General Counsel that Lanier went through thesesteps as "a desperation move" to maintain a defense it knew would not otherwisewithstand scrutiny at trial.On the contrary, I am satisfied on the entire record,and find that:While Lanier was satisfied in November that the threats had beenmade he was not so certain as to the associated work assignment and the correspond-ing date; prompted by various indications (including White's or Hazelden's referencestoNovember 11 as the day of the Hurst job, and Carter's uncertainties in thisregard), Lanier later set out to make more certain on the date question; and hisactions in this regard were not designed to concoct or buttress a sham defense butwere steps carried out in good faith to clear the air on the date question. I furtherfind, on all the evidence, that White and Hazelden did on November 8 make thethreats Carter attributed to them.The other main contention of counsel for the General Counsel is that Respondent,in fact, took its disciplinary action "to curtail union activities among its employees."As his main evidentiary basis, counsel refers to Lanier's testimony that he was notprounion, and to his further and quite questionable testimony that he was not awarein November of White's union membership.14While the latter statement gives riseto some disquietude, it is insufficient, on the entire record of this case, to reject allof Lanier's (and all of Carter's testimony or otherwise to warrant a finding of dis-criminatory motivation.Finally, counsel for the General Counsel contends that Respondent's Novemberinvestigations of Carter's claims were inadequate and appears to advance this asser-tion in support of both his major contentions. It is, of course, true that Respondent'sprocedure would have been fairer had it included giving White and Hazelden anopportunity to be heard before Lanier reached his initial conclusion to credit Carter.But Respondent did give them hearings of a sort and on these occasions White andHazelden could offer only bare denials. Perhaps this is all that could be expectedof them, with the matter essentially Carter's word against theirs, as the hearingitself demonstrated.Butnon constatthat if they had had anything more to offer incontradiction of Carter, Lanier would nevertheless have been adamant in adheringto his initial conclusion as to where the truth lay.Considering all aspects of Respond-ent's initial and later investigations, what emerges falls far short of the tellingsignificance counsel attaches to this matter. I find that Respondent discharged Whiteand suspended Carter because they made to Carter the threats he testified to, andnot because of their solicitation of him or their other union activities.lsRECOMMENDED ORDERIt is accordingly recommended that the complaint herein be dismissed in itsentirety.13 Lanier testified that he made this type of check because Carter responded not todates but to visual site reactions as a way of pinning the matter down.14Lanier's denialof this knowledge is difficult to reconcile with his professed knowledgethatWhite and Hazelden had been actively soliciting Carter for several months.isAlthough counsel for the General Counsel lays no particular stress on the matterin his brief, in reaching the above fact conclusions I have taken into account Respond-ent's previous violations of the Act referred to,supra,footnote 3.But while thoseviolationswere serious ones, I do not thinkI canascribe to them that overridingsignificancewhich, in the circumstances of this case, would need to be accorded themto warrant finding Respondent again in violation.